DETAILED ACTION
	For this Office action, Claims 14 and 15 are pending.  Claims 1-12 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive. Applicant has amended independent claims 14 and 15 to further clarify and narrow the scope of the claimed invention, wherein the applicant argues that the claims as amended now recite significantly more than an abstract idea.  Applicant argues that the device of claims 14 and 15 includes “a control unit configured to output a command of feeding the chemicals to a plurality of chemical pumps which is configured to supply a corresponding chemical into the water to feed the feed amount of each of the plurality of chemicals”, wherein this limitation actively recites chemical treatment into the water system by the control unit and is therefore integrating a practical utility with the abstract idea.  Upon further consideration, the examiner respectfully disagrees.  The claims as amended only recite a control unit that outputs a command of feeding the chemicals to a plurality of chemical pumps without actually performing the feeding itself, wherein the command outputted by the control unit is considered an abstract idea.  The device as claimed does not perform the practical utility of providing chemical treatment via a plurality of chemical pumps, instead only providing a command to do so.  
In order to overcome these grounds of rejection, the claims should be amended to include elements that provide a practical that is not considered routine and conventional.  Elements from Figure 1 and Paragraphs [0058]-[0071] are suggested by the examiner as teachings within the drawings and specification of elements that may be implemented into the claims to provide a practical utility and overcome the current grounds of rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a chemical management device which determines an amount of a chemical to be purchased for feeding into a water system of a plant that only provides predictions of the amounts of chemicals that will be used during a water treatment process and determinations of chemicals and chemical amounts to be purchased based on the changes in chemical amounts.  The claims as amended further recite a control unit configured to output a command of feeding the chemicals to a plurality of chemical pumps which are configured to supply a corresponding chemical into the water system. This judicial exception is not integrated into a practical application because the claims as filed do not actively recite any chemical treatment to the water system undergoing treatment performed by the chemical management device, only determinations of amounts of certain chemicals based on predictions of changes in the amounts of said chemicals during a treatment and an operational plan of the plant—not the actual plant or chemical treatment itself.  Furthermore, the device as amended only recites the control unit’s outputting of a command to control the pumps, an abstract idea or mental process, instead of itself performing the pump control or otherwise providing treatment to the water.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite limitations regarding the abstract idea, such as the claimed predicted environmental data-obtaining unit, the operation plan-obtaining unit, the water quality index prediction unit, the chemical amount prediction unit, the determination unit and the control unit’s outputted command—wherein the final product is a determined amount of chemicals to purchase instead of a chemical treatment or the manufactured chemical itself.  For these reasons, the claims are considered an abstract idea and rejected under 35 U.S.C. 101.  To overcome these grounds of rejection, the claims can be amended to further recite a practical utility with respect to the chemical treatment of the water system managed by the claimed devices.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/03/2022